DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
Response to Amendment
The Amendment filed 11/17/2020 has been entered. Claims 1-6 remain pending.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “might be determined”, and apparently should recite “can be determined”. In this case, “might” introduces some ambiguity about whether the limitation is optional.
Appropriate correction is required.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Blevins et al. (US Patent Application Publication 2007/0005266), referred to as Blevins herein [previously cited].
Havekost et al. (US Patent Application Publication 2008/0300698), referred to as Havekost [previously cited].
Chin et al. (US Patent Number 6,456,306), referred to as Chin herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of Chin in further view of Havekost.

Regarding claim 1, Blevins discloses a method for planning and monitoring operating states of machines of a plant (Blevins, Abstract – monitoring of an operation of a process in connection with process measurements indicative of the operation of the process. ¶0014, ¶0131, and ¶0166 – model data includes data for future operational states.  ¶0129 – prediction of abnormalities within the plant. 
the method comprising: configuring a new model for operating states of the machines of the plant within a single graphical editor that is configured to display operating states and categories of operating states for the machines of the plant in dependence on status-related data generated by the machines (Blevins, Fig. 3 with ¶0086-¶0087 – creation of a model for display during operation or simulation of a process. ¶0058 – alarms, and alarm types are output based on the current operating mode and parameters.  ¶0140 – identifying and displaying a category of alarms that indicate the underlying problem. ¶0176 – alarms may be prioritized. In this case, the priorities of alarms are categories, and the alarms themselves are the operating states),
wherein the single graphical editor enables a user to create the model by
automatically collecting the status-related data from the machines of the plant; automatically matching the status-related data collected from the machines and the operating states listed in the new model; and automatically 
the new model, which is configured, being a hierarchical
However, Blevins as modified appears not to expressly disclose the elements listed in strikethrough above.
However, in the same field of endeavor, Chin discloses a device manager for managing device performance and faults (China, Abstract) including
in response to actuating a button, displaying a list of the categories of operating states for the machines of the plant, and upon a selection of a particular one of the categories of operating states for one of the machines of the plant by the user, by displaying a list, wherein the list is a list of the operating states for the one of the machines of the plant (Chin, Fig. 6 with 6:46-64 and 7:18-39 – status categories including alarm statues as well as “operational” or normal status are shown. A category device icon can be selected to view a list of fault reports for the device. Table 1 – selection of a menu option button from the view pulldown menu results in display of Fig. 6 according to the view selected, such as viewing by both the icon and name of each device. Note also the “Load Config File” button under the file menu. See also Table 2 with 8:1-44).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified status and alarm display of Blevins, to include a categorized listing of selectable devices to view further state information based on the teachings of 
However, Chin appears not to expressly disclose wherein the list is selectable and displaying the operating states of the one of the machines as a function of time.
However, in the same field of endeavor, Havekost discloses a graphical display for plant operators for monitoring processes and equipment (Havekost, Abstract with ¶0014)
automatically listing selectable operating states of the machine as a function of time for a given period of time (Havekost, Figs. 18-19 with ¶0069-¶0070 – alarm profiles automatically show charts for alarms over the last hour for devices. Selecting the expand button produces a more detailed listing of the states).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified status and alarm display of Blevins, to include selectable equipment status in dependence on time based on the teachings of Havekost. The motivation for doing so would have been to improve organization of alarms and status in the event of alarm floods, thereby enabling the operator to better evaluate and take corrective action (Havekost, ¶0008).

Regarding claim 2, Blevins as modified discloses the elements of claim 1 above, and further discloses wherein the step of configuring a new model comprises: displaying within a graphical editor a workspace designed for the planning and monitoring of plant machine operating states; creating a new model of operating states for the machines of the plant within the workspace of the graphical editor, wherein the new model contains one or a plurality of operating states of the machines (Blevins, Fig. 3 with ¶0086-¶0087 – workspace for creation of a new model for display during operation or simulation of a process. ¶0116 – “on/off” state is indicated and user configurable. ¶0017 and ¶0131 – user can select simulated abnormal operating conditions);


Regarding claim 3, Blevins as modified discloses the elements of claim 1 above, and further discloses wherein the button is a virtual button provided on the workspace to automatically enable access to categories of the operating states, and wherein a selection of one of the categories further automatically enables access to the lists of operating states for the one of the machines (Chin, Fig. 6 with 6:46-64 and 7:18-39 – status categories including alarm statues as well as “operational” or normal status are shown. A category device icon can be selected to view a list of fault reports for the device. Table 1 – selection of a menu option button from the view pulldown menu results in display of Fig. 6 according to the view selected, such as viewing by both the icon and name of each device. In this case the pulldown menu option is a virtual button).

Regarding claim 4, Blevins as modified discloses the elements of claim 1, and further discloses a system for carrying out the method of claim 1, the system comprising: a user interface for displaying a workspace of the single graphical editor; and a processing unit connected to said user interface and to at least one of the machines of the plant, said processing unit having a memory configured for storing instructions for running the graphical editor and said processing unit being configured for carrying out the method according to claim 1;  said processing unit comprising at least one processor and said 

Regarding claim 5, Blevins as modified discloses the elements of claim 1 above, and further discloses wherein the categories include an alarm and a plurality of categories other than an alarm (Chin, Fig. 6 with 6:46-64 and 7:18-39 – status categories including alarm statues, “acknowledge” status, and “operational” status are shown. 8:36-44 – “Acknowledge” status is for devices that recently were returned to operational status from an alarm status).

Regarding claim 6, Blevins as modified discloses the elements of claim 1 above, and further discloses wherein one of the categories is Full speed (Blevins, ¶0058 – “normal” mode. In this case, “Full Speed” is interpreted as including the full speed of normal operation. Also see ¶0075 and ¶0170. Chin, Fig. 6 with 6:46-64 and 7:18-39 – “operational” status is for fully operational devices).





Response to Arguments
The remainder Applicant’s arguments, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175